     Case 1:20-cv-03241-SMJ       ECF No. 14   filed 01/04/21   PageID.1520 Page 1 of 48




 1   Lori Jordan Isley
     Blanca Rodriguez
 2   Andrea Schmitt
     Hannah Woerner
 3   COLUMBIA LEGAL SERVICES
     6 South Second Street, Suite 600
 4   Yakima, WA 98901
     (509) 575-5593
 5
     Kathleen Phair Barnard
 6   BARNARD IGLITZIN & LAVITT LLP
     18 West Mercer Street, Ste. 400
 7   Seattle, WA 98119-3971
     (206) 285-2828
 8
                           UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF WASHINGTON
10
   RAMON TORRES HERNANDEZ, and
11 FAMILIAS UNIDAS POR LA JUSTICIA,                   No. 1:20-CV-03241-SMJ
   AFL-CIO, a labor organization;
12
                               Plaintiffs,            FIRST AMENDED
13               vs.                                  COMPLAINT FOR
                                                      DECLARATORY AND
14
   UNITED STATES DEPARTMENT OF                        INJUNCTIVE RELIEF
15 LABOR and EUGENE SCALIA, in his
   official capacity as United States Secretary
16 of Labor,

17

18                             Defendants.

19                             I. PRELIMINARY STATEMENT
20
           1.     For decades, the prevailing practice in Washington State’s tree fruit
21
     industry has been to pay piece-rate wages to farmworkers who harvest our state’s
22
     cherry, pear, and apple crops. Piece-rate wages benefit agricultural employers
23

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 1                        6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1521 Page 2 of 48




 1   because they reward farmworkers who work quickly with wages well above
 2
     minimum wage, and thus, ensure that highly perishable crops are harvested on-
 3
     time to maximize grower profits.
 4
           2.     By picking as many lugs or bins of fruit in a day as their bodies will
 5
     tolerate, the average farmworker earns $18 an hour on piece rate harvest wages
 6

 7   while highly skilled farmworkers can earn wages well in excess of $20 per hour.

 8   Impoverished farmworker families rely on peak piece-rate harvest wages to pay
 9
     rent and buy food when seasonal work disappears during the winter and early
10
     spring.
11
           3.     For decades, Washington’s piece-rate wage system has operated in a
12
     labor market in which growers had to set piece-rates based on principles of supply
13

14   and demand. Farmworkers either accepted the offered wages and began work or

15   negotiated for increased wages. If an agreement could not be reached, farmworkers
16
     had the freedom to pursue a better deal at the next orchard down the road.
17
           4.     The recent rise in the tree-fruit industry’s use of the federal H-2A
18
     program to recruit thousands of foreign workers and their efforts to influence state
19
     wage surveys, now threaten to undermine the decades-old prevailing practice of
20

21   paying higher piece-rate wages unless governmental agencies fulfill their statutory

22   mandate to protect the wages and working conditions of U.S. farmworkers.
23

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 2                        6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1522 Page 3 of 48




 1         5.       Agricultural employers using the H-2A system realize they do not
 2
     need piece-rate wages to incentivize foreign H-2A workers to accept their jobs or
 3
     to meet production demands because those vulnerable workers are tied to single
 4
     employer through their work visas and they have no ability to seek better wages or
 5
     working conditions at a neighboring orchard. Accordingly, H-2A employers can
 6

 7   attempt to reduce their labor costs by pegging harvest wages to lower hourly

 8   minimum wages. This violates the statutory mandate of the H-2A program which
 9
     prohibits practices that adversely affect the wages and working conditions of U.S.
10
     farmworkers.
11
           6.      This case challenges USDOL’s role in arbitrarily interjecting the
12
     “hourly wage guarantee” concept into Washington’s prevailing wage surveys,
13

14   which mirrors changes advocated by the agricultural industry, resulting in the

15   elimination of higher piece-rate wages for the 2021 cherry, pear and apple
16
     harvests, replacing them with the drastically lower minimum wage. 1 In addition,
17
     the case challenges the arbitrary failure to use worker interviews to verify the data
18
     supplied by employers and the arbitrary imposition of a “15 percent sample size”
19

20

21
           1
               Washington’s current minimum wage is $13.50 and will increase to $13.69
22

23   on January 1, 2021.

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 3                        6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ       ECF No. 14    filed 01/04/21   PageID.1523 Page 4 of 48




 1   threshold which have also contributed to the elimination of higher piece-rate wages
 2
     in the same harvests.
 3
            7.    Ramon Torres Hernandez and Familias Unidas por la Justicia, AFL-
 4
     CIO (FUJ) seek immediate declaratory and injunctive relief to prevent this
 5
     arbitrary agency action from drastically slashing the wages of Washington
 6

 7   farmworkers and to preserve the status quo until a prevailing wage survey that

 8   complies with federal law can be completed.
 9
                               II. JURISDICTION AND VENUE
10
            8.    This Court has jurisdiction over this action pursuant to
11
     28 U.S.C. § 1331 (federal question) and §2201(a) (declaratory relief). Jurisdiction
12
     is also proper under the judicial review provision of the Administrative Procedure
13

14   Act, 5 U.S.C. § 702.

15          9.    Declaratory and injunctive relief is sought consistent with
16   5 U.S.C. §§ 705 and 706 and as authorized in 28 U.S.C. §§ 2201 and 2202.
17
            10.   The proper venue for this action is in the Eastern District of
18
     Washington pursuant to 28 U.S.C. § 1391(e)(1) because Defendants are an agency
19
     of the United States and an officer acting in his official capacity, no real property is
20

21   involved in this action, and Plaintiff Ramon Torres Hernandez resides in the

22   District.
23

     FIRST AMENDED COMPLAINT FOR                                  COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 4                         6 South Second Street, Suite 600
                                                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1524 Page 5 of 48




 1                                      III.   PARTIES
 2         11.    Plaintiff Ramon Torres Hernandez (“Plaintiff Torres”) resides in
 3
     Yakima County, Washington. Plaintiff Torres is a U.S. worker within the meaning
 4
     of 20 C.F.R. § 655.103(b) who harvested cherries, pears, and apples in 2020, and
 5
     intends to seek agricultural employment, including harvesting tree fruit in the
 6

 7   Yakima Valley in 2021 and beyond. Plaintiff Torres is a member of Familias

 8   Unidas por la Justicia.
 9         12.    Plaintiff Familias Unidas por la Justicia (FUJ) is a farmworker labor
10
     union with approximately 900 members statewide and is affiliated with the
11
     Washington State Labor Council, AFL-CIO. FUJ’s members, many of whom have
12
     families with small children, earn annual wages that put them at or below federal
13

14   poverty guidelines. USDOL’s failure to set prevailing wages as required by federal

15   law will result in substantial decreases to FUJ members’ already meager wages.
16   FUJ brings this action on behalf of its members and farmworkers who rely on
17
     higher piece-rate wages to support themselves and their families.
18
           13.    Defendant Eugene Scalia is the Secretary of Labor and charged with
19
     the supervision and management of all decisions and actions within the United
20

21   States Department of Labor (USDOL). Plaintiffs sue Secretary Scalia in his official

22   capacity.
23

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 5                        6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1525 Page 6 of 48




 1         14.    Defendant USDOL is an agency of the United States within the
 2
     meaning of the APA. It is responsible for overseeing and approving annual wage
 3
     and working conditions surveys under the H-2A program to primarily protect the
 4
     working conditions of domestic farmworkers and only issuing labor certifications
 5
     to import foreign workers if sufficient domestic workers are not available to fill the
 6

 7   jobs, as set forth in the Immigration and Nationality Act (INA), 8 U.S.C. § 1188.

 8               IV.   STATUTORY AND REGULATORY BACKGROUND
 9
           15.    The H-2A program allows U.S. employers to bring foreign nationals
10
     to the United States to fill temporary agricultural jobs where the supply of U.S.
11
     workers is insufficient, if and only if, the importation of such workers does not
12
     depress the wages and working conditions of domestic farmworkers.
13

14         16.    The modern-day H-2A program traces back to 1952, when Congress

15   passed the Immigration and Nationality Act. The 1952 program authorized the use
16
     of temporary foreign labor but did not distinguish between agricultural and non-
17
     agricultural workers. The “H-2” program was available to employers for
18
     agriculture and non-agriculture jobs until 1986, when the Immigration Reform and
19
     Control Act of 1986 (IRCA), P.L. 99-603, § 301, 100 Stat. 3359 (1986), amended
20

21   the INA by establishing a separate H-2A visa classification for agricultural workers

22   and H-2B for non-agricultural temporary foreign workers.
23

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 6                        6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ     ECF No. 14   filed 01/04/21   PageID.1526 Page 7 of 48




 1         17.   The 1986 revisions to the foreign guestworker program were
 2
     motivated by Congress’s desire to ameliorate the various problems experienced
 3
     under the Bracero program, the most significant of which was the “inadequacy of
 4
     ... protections for farmworkers.” H.R. Rep. 99-682, at 80 (1986); see Labor
 5
     Certification Process for the Temporary Employment of Aliens in Agriculture and
 6

 7   Logging in the United States, 52 Fed. Reg. 20,496 (June 1, 1987). The protections

 8   afforded to U.S. and foreign guest workers under the H-2A program are thus
 9
     informed by, and should be considered in the context of, the problems with the
10
     Bracero program.
11
           18.   The Bracero program was intended to increase the number of
12
     available farmworkers in the United States during the World War II worker
13

14   shortage by authorizing the entry of Mexican nationals for temporary farm work.

15   The program existed from 1942 to 1964. See Adam B. Cox & Cristina M.
16
     Rodriguez, The President and Immigration Law, 119 Yale L.J. 458, 487-90 (Dec.
17
     2009).
18
           19.   While the Bracero program was in effect, it “was the chief source of
19
     foreign labor in the United States.” Robert C. McElroy & Earle E. Garett, USDA
20

21   Econ. Research Serv., Termination of the Bracero Program: Some Effects on Farm

22   Labor and Migrant Housing Needs, Agric. Econ. Report No. 77 (June 17, 1965).
23
     Although the United States benefitted from this cheap source of labor, Congress

     FIRST AMENDED COMPLAINT FOR                               COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 7                      6 South Second Street, Suite 600
                                                                            Yakima, WA 98901
                                                                                (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14     filed 01/04/21   PageID.1527 Page 8 of 48




 1   acknowledged that “[t]he Bracero program has been likened by some to indentured
 2
     slavery where employer exploitation was rampant and inhumane.” H.R. Rep. 99-
 3
     682, at 83. Some of the major problems under the Bracero program included
 4
     underpayment, dangerous working conditions, unhealthy living conditions, and
 5
     threats of deportation by employers.
 6

 7         20.    Beyond the substandard working and living conditions experienced by

 8   Mexican Bracero workers, the program also caused the wages paid to U.S. workers
 9
     in the agriculture and railroad sectors to decline sharply, despite the inclusion in
10
     the Bracero program of mechanisms designed to prevent adverse wage effects on
11
     U.S. workers. See, e.g., Cong. Research Serv., The Effects on U.S. Farm Workers
12
     of an Agricultural Guest Worker Program 4-5 (Dec. 28, 2009),
13

14   https://www.everycrsreport.com/reports/95-712.html.

15         21.    Outrage over the inhumane treatment of Bracero workers and the
16
     program’s downward pressure on wages led Congress to end the program in 1964.
17
     When enacting the modern H-2A program, Congress was well aware of the past
18
     problems in the Bracero program. See H.R. Rep. 99-682, at 83.
19
           22.    As a result of Congress’s attempt to avoid replicating the problems in
20

21   the H-2A program, in order for employers to secure the benefits of foreign labor

22   under the current H-2A program, they must complete a multi-step process.
23

     FIRST AMENDED COMPLAINT FOR                                  COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 8                         6 South Second Street, Suite 600
                                                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1528 Page 9 of 48




 1         23.    Prior to filing a petition with U.S. Citizenship and Immigration
 2
     Services (USCIS), a division of the Department of Homeland Security, the
 3
     employer must obtain a temporary labor certification from USDOL’s Office of
 4
     Foreign Labor Certification (OFLC) that “there are not sufficient workers who are
 5
     able, willing, and qualified, and who will be available at the time and place needed,
 6

 7   to perform the labor or services involved in the petition,” and that “the

 8   employment of [foreign] labor . . . will not adversely affect the wages and
 9
     working conditions of workers in the United States similarly employed.”
10
     8 U.S.C. § 1188(a)(1) (emphasis added).
11
           24.    Employer use of the H-2A program has risen in recent years. In
12
     Fiscal Year 2020, USDOL certified 275,430 positions to be potentially filled by
13

14   H-2A workers. Declaration of Arasele Bueno (Bueno Decl.), Ex. 22. The vast

15   majority of these certifications were for crop workers (88.1% of the certifications),
16
     agricultural equipment operators (5.6%), or ranch or aquaculture workers (4.0%).
17
     Id. In Fiscal Year 2020, USDOL certified 26,832 positions in Washington State,
18
     making it the third highest user of H-2A workers in the nation. Id.
19
           25.    The USDOL has promulgated regulations that govern the H-2A labor
20

21   certification process. 20 C.F.R. Ch. V, Pt. 655, Subpt. B. These regulations contain

22   numerous specific requirements for employers seeking to hire workers through the
23
     H-2A program.

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 9                        6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1529 Page 10 of 48




 1         26.     To fulfill its duty to prevent an adverse effect on the wages of
 2
     domestic farmworkers, USDOL regulations require that employers pay a wage that
 3
     is the highest of the AEWR, 2 the prevailing hourly wage or piece rate, the agreed-
 4
     upon collective bargaining wage, or the Federal or State minimum wage.
 5
     20 C.F.R. § 655.120(a); see also 20 C.F.R. § 655.122(l).
 6

 7         27.     Additional regulations promulgated under the Wagner-Peyser Act, 3

 8   29 U.S.C. § 49 et seq., require the State Workforce Agency (SWA) to ensure for
 9
           2
               The Adverse Effect Wage Rate (AEWR) is defined as:
10

11
           the minimum wage rate that the Administrator of the Office of
           Foreign Labor Certification (OFLC) has determined must be offered
12         and paid to every H–2A worker employed under the DOL–approved
           Application for Temporary Employment Certification in a particular
13         occupation and/or area, as well as to U.S. workers hired by employers
           into corresponding employment during the H–2A recruitment period,
14
           to ensure that the wages of similarly employed U.S. workers will not
15         be adversely affected.

16   29 C.F.R. § 502.10. The AEWR is often referred to as the minimum hourly wage

17   for the H-2A program.
18         3
               The Wagner-Peyser Act, passed by Congress during the Great Depression,
19
     created a public employment system aimed at improving the employment
20
     prospects and lives of farmworkers in the United States. See Alfred L. Snapp &
21
     Son, Inc. v. Puerto Rico, ex rel., Barez, 458 U.S. 592, 594-96 (1982). The system
22

23   was intended to protect against wage depression for local farmworkers through the

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 10                       6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14     filed 01/04/21   PageID.1530 Page 11 of 48




 1   all agricultural job orders, H-2A and non-H-2A, that “wages . . . offered are not
 2
     less than the prevailing wages . . . among similarly employed farmworkers in the
 3
     area of intended employment or the applicable Federal or State minimum wage,
 4
     whichever is higher.” 20 C.F.R. § 501(c)(2)(i).
 5
           28.    The SWA in Washington State is the Employment Security
 6

 7   Department (ESD).

 8         29.    ESD, as the SWA, is required to conduct prevailing wage surveys
 9
     using the standards set forth by USDOL in Handbook 385. See 84 Fed. Reg.
10
     36168, 36184 (Jul. 26, 2019). The Handbook pre-dates the creation of the H-2A
11
     program and has not been updated since 1981. Id. at 36185. The prevailing wage is
12
     intended to provide an additional safeguard against wage depression in local areas
13

14   through the importation of outside labor. 85 Fed. Reg. 70445, 70450 (Nov. 5,

15   2020).
16

17   recruitment of more desperate workers willing to accept lower wages. See id. The
18   current regulatory structure is the result of litigation challenging the abject failure
19
     of state job service agencies to protect the wages and working conditions of
20
     domestic farmworkers. See NAACP, W. Region v. Brennan, 360 F. Supp. 1006,
21
     1014 (D.D.C. 1973) (commonly referred to as the Judge Richey decision); 45 Fed.
22

23   Reg. 39454 (Jun. 10, 1980).

     FIRST AMENDED COMPLAINT FOR                                  COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 11                        6 South Second Street, Suite 600
                                                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ       ECF No. 14   filed 01/04/21   PageID.1531 Page 12 of 48




 1         30.    The first sentence in Handbook 385 states the purpose of prevailing
 2
     wage surveys: “Accurate farm wage data are essential to the effective operation of
 3
     the Public Employment Service in serving farm employers and farm workers and
 4
     in implementing the Secretary’s regulations on the intra/interstate recruitment of
 5
     farmworkers. (20 C.F.R. § 653.501)”. Bueno Decl., Ex. 2 at 102 [I-111].
 6

 7         31.    Handbook 385 also provides: “Data supplied by employers must be

 8   verified through worker interviews.” Id. at 108 [I-116] (emphasis added).
 9
                             V.      STATEMENT OF FACTS
10
           A.     Prevailing Piece-Rates Exceeding Statutory Minimums Are Well
11                Established in Washington State

12         32.    From 2006-2018, the wage survey process in Washington State
13
     determined, consistent with the agricultural industry’s decades-old practice, that
14
     piece-rate wages were the prevailing wages for the harvest of apples, cherries and
15
     pears. See U.S. Dep’t of Labor, Agricultural Online Wage Library,
16
     https://www.foreignlaborcert.doleta.gov/reader-archive.cfm?abbr=WA.
17

18         33.    Those findings were also consistent with what the agricultural

19   industry touted as a wage system that benefitted both growers and farmworkers.
20
           34.    In January 2015, when the issue of whether farmworkers being paid
21
     the piece rate were entitled to paid rest breaks was before the Washington Supreme
22
     Court, three agricultural industry entities, including the Washington Farm Labor
23

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 12                       6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1532 Page 13 of 48




 1   Association (“WAFLA”),4 filed an amicus brief asserting that piece rates are the
 2
     common method of payment for hand harvesting crops. Bueno Decl., Ex. 3 at 152.
 3
           35.     More specifically, the agricultural industry asserted that “Washington
 4
     is number one in the harvest of: apples, sweet cherries and pears, all of which are
 5
     traditionally handpicked at piece rate wages.” Id. at 154.
 6

 7         36.     Moreover, the agricultural industry argued that skilled piece-rate

 8   workers often make more than $20 an hour under this system. Id.
 9
           37.     The agricultural industry further argued that both farmers and
10
     farmworkers benefit under a piece-rate system of pay. Id. at 152-53.
11
           38.     The agricultural industry argued that with the advent of the
12
     Washington minimum wage, piece rate compensation was tethered to an “hourly
13

14   minimum wage guarantee.” Id. at 152

15

16

17         4
               At this time, WAFLA asserted it was an association comprising hundreds
18   of agricultural employers in Washington State and that its members included
19
     companies that employ hundreds to thousands of workers on a piece rate basis. It
20
     further asserted that it filed approximately 80 percent of the H-2A applications in
21
     Washington and was the second largest employer of H-2A foreign workers in the
22

23   nation.

     FIRST AMENDED COMPLAINT FOR                                  COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 13                        6 South Second Street, Suite 600
                                                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1533 Page 14 of 48




 1         39.     The Washington State minimum wage and the AEWR, for growers
 2
     using the H-2A program, were the only hourly wage guarantees referenced as
 3
     being used in connection with the piece-rate system. See id. at 152-56.
 4
           40.     In July 2015, the Washington Supreme Court held that farmworkers
 5
     being paid the piece rate were entitled to be paid for rest periods at their regular
 6

 7   rate of pay or the minimum wage, whichever was greater. Lopez Demetrio v.

 8   Sakuma Bros. Farms, Inc., 183 Wn.2d 649, 663, 355 P.3d 258, 266 (2015).
 9
           41.     In response to that decision, tree fruit growers sought relief from
10
     liability for back wages owed for failure to pay farmworkers for their rest breaks
11
     from the Washington State Legislature.
12
           42.     During a legislative hearing on the bill in February 2017, the
13

14   agricultural industry presented a video in support of the piece-rate system

15   including worker testimony that the piece-rate system gives them a chance to make
16
     more money, estimating workers earn $250 to $300 per day during the cherry
17
     harvest.5
18

19

20
           5
               Testimony available at: https://www.tvw.org/watch/?clientID=9375922947
21
     &eventID=2017021224&eventID=2017021224&startStreamAt=2068&stopStream
22

23   At=2293&autoStartStream=true (starting at approximately 34:00).

     FIRST AMENDED COMPLAINT FOR                                  COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 14                        6 South Second Street, Suite 600
                                                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ       ECF No. 14    filed 01/04/21   PageID.1534 Page 15 of 48




 1         43.      During that same hearing West Mathison testified as the President of
 2
     Stemilt Growers, the largest grower of apples and pears in the United States, and
 3
     on behalf of the industry and 80 other growers who bring their fruit to Stemilt’s
 4
     fruit packing warehouses. Mr. Mathison testified that the average piece-rate pay
 5
     was approximately $18.00 per hour.6
 6

 7         44.      Mr. Mathison further testified that piece-rate wages allow Stemilt to

 8   “fairly compensate [farmworkers] at rates higher than minimum wage and with
 9
     better productivity to the company.”
10
           45.      Wage data obtained from Stemilt affirms the agricultural industry’s
11
     representations to the Washington Supreme Court: domestic piece-rate workers
12
     earned on average $20.00 per hour picking cherries in 2016 and $24.10 per hour in
13

14   2017. Bueno Decl., Ex. 3 at 143-44 ¶ 5; see also Declaration of Rachael

15   Pashkowski (Pashkowski Decl.) ¶ 14 (calculating average earnings for domestic
16
     and foreign H-2A workers).
17
           46.      An East Wenatchee grower recently reported that his 2019 cherry
18
     pickers averaged $35 per hour when their piece rate is converted to an hourly rate.
19
     Bueno Decl., Ex. 7.
20

21

22

23
           6
               Id. (starting at approximately 100:52).
     FIRST AMENDED COMPLAINT FOR                                  COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 15                        6 South Second Street, Suite 600
                                                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14     filed 01/04/21   PageID.1535 Page 16 of 48




 1         47.    Plaintiff Torres can make more than $30 per hour when picking
 2
     cherries by the piece rate, harvesting five bins in about eight hours, depending on
 3
     conditions and the piece-rate, consistent with worker testimony in the legislative
 4
     process. Declaration of Ramon Torres Hernandez (Torres Decl.) ¶ 8.
 5
           48.    An organizer with the United Farm Workers (UFW) who submitted a
 6

 7   declaration in connection with ESD’s 2019 Wage Survey Results declared that

 8   farmworkers when being paid by the piece rate for harvesting cherries commonly
 9
     earn over $20.00 an hour. Bueno Decl., Ex. 3 at 142.
10
           B.     Washington Agricultural Industry Efforts to Replace Higher
11                Paying Piece Rates with the Minimum Wage
12         49.    In the fall of 2015 following the Washington Supreme Court’s
13
     landmark decision in Lopez Demetrio in July, the piece-rate rest-break case, the
14
     agricultural industry, led by the director of WAFLA, Dan Fazio, engaged in a
15
     concerted campaign to eliminate prevailing piece-rate wage findings in connection
16

17   with Washington’s Agricultural Wage survey.

18         50.    Mr. Fazio implored growers to report on their wage survey forms that
19   they had paid Washington State minimum wage or the AEWR for the harvesting of
20
     tree fruit, rather than reporting the piece rates actually paid. Mr. Fazio justified this
21
     false reporting on the basis that these hourly minimum wages were “guaranteed
22
     hourly” rates. See Bueno Decl., Ex. 3 at 133, 136 & 137.
23

     FIRST AMENDED COMPLAINT FOR                                   COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 16                         6 South Second Street, Suite 600
                                                                                Yakima, WA 98901
                                                                                    (509) 575-5593
     Case 1:20-cv-03241-SMJ    ECF No. 14      filed 01/04/21   PageID.1536 Page 17 of 48




 1         51.   The WAFLA campaign orchestrated by Mr. Fazio directly
 2
     contradicted the amicus brief filed by WAFLA and other agricultural industry
 3
     groups just months earlier with the Washington Supreme Court. Supra ¶¶ 34-39;
 4
     Cf. Bueno Decl., Ex. 3 at 134 & 153-54.
 5
           52.   After an investigation, ESD concluded that the wage survey data was
 6

 7   tainted, with apple, pear and cherry growers improperly influenced by the WAFLA

 8   campaign. Bueno Decl., at Ex. 8 & Ex. 9 at 262-63 & 10. Had ESD not removed
 9
     the tainted data many harvest activities would have been reduced to the
10
     Washington State minimum wage rather than higher prevailing piece-rate wages.
11
           53.   In response to grower manipulation of the 2015 wage survey,
12
     farmworker advocates called upon ESD to conduct worker surveys as required by
13

14   Handbook 385.

15         54.   ESD had not previously collected wage data using worker surveys,
16
     but pledged to do so beginning in 2016. See ECF No. 6-11 at 386.
17
           55.   Despite the mandate to verify wage data supplied by employers
18
     through a worker survey, USDOL has failed to use the worker survey data
19
     collected by ESD to verify employer data and has informed ESD that the worker
20

21   data cannot be used in reaching the prevailing wage findings. ECF No. 6-32 at 794.

22         56.   Following the agricultural industry interference with the 2015 wage
23
     survey, for the first time, the 2016 wage survey in Washington included the

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 17                       6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ        ECF No. 14     filed 01/04/21   PageID.1537 Page 18 of 48




 1   “guaranteed hourly wage” concept. See Bueno Decl., Ex. 3 at 133. On information
 2
     and belief, ESD added the question about hourly guarantees to the wage survey in
 3
     response to Mr. Fazio’s advocacy and USDOL’s approval. See id.
 4
               57.   USDOL ignored the fact that the “hourly guarantee” concept was
 5
     meaningless given that the Washington State minimum wage and the AEWR are
 6

 7   statutorily mandated and therefore apply to all employers, whether employers

 8   report them or not. See id. at 134 (explaining the hourly guarantee concept as an
 9
     anachronism from a time when many farmworkers were not covered by minimum
10
     wage laws, but Puerto Rican workers had enhanced wage protections under Public
11
     Law 87); infra ¶ 94.
12
               58.   For the first time, the wage survey results included piece rate wages
13

14   for cherry, apple and pear harvest that also included an hourly guarantee. See U.S.

15   Dep’t of Labor, Agricultural Online Wage Library, https://www.foreignlaborcert.
16
     doleta.gov/reader-archive.cfm?abbr=WA (May 25, 2017 findings).
17
               59.   Virtually all hourly guarantees reported for fruit harvest activities
18
     were pegged to either the 2016 Washington Minimum Wage of $9.47 per hour or
19
     the 2016 AEWR of $12.69. See id; Pashkowski Decl. ¶ 11 (historical AEWR
20

21   rates).

22

23

     FIRST AMENDED COMPLAINT FOR                                    COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 18                          6 South Second Street, Suite 600
                                                                                 Yakima, WA 98901
                                                                                     (509) 575-5593
     Case 1:20-cv-03241-SMJ     ECF No. 14    filed 01/04/21   PageID.1538 Page 19 of 48




 1         60.    Wages for farmworkers were not obviously impacted during the 2017
 2
     harvests because both piece rates and guaranteed hourly rates were included and
 3
     agricultural employers were required to offer the higher piece rate wages.
 4
           61.    In 2018, after ESD released initial results from the 2017 wage survey,
 5
     finding, as usual, that higher piece-rate pay was the prevailing practice in apple
 6

 7   harvest, the industry objected, in part, on the grounds that ESD could not use data

 8   if it did not represent 15 percent of all workers in a given activity, and ESD
 9
     reversed its initial findings. See Bueno Decl., Ex. 10 at 270.
10
           62.    After learning of ESD’s reversal, Dan Fazio, in a newsletter to all
11
     WAFLA members, crowed about the role industry lobbyists played in eliminating
12
     higher piece rate wages for farmworkers stating, “[I]n case you didn't hear . . .
13

14   [ESD] removed all piece rates for apples for growers that utilize the H-2A program

15   effective June 19[, 2018]. This is a huge win and saved the apple industry
16
     millions. Really glad we could help.” Id., Ex. 12 at 278.
17
           63.    Realizing its mistake, ESD reversed course yet again, and attempted
18
     to restore higher prevailing piece-rate wages for the 2018 apple harvest advocating
19
     to USDOL that the arbitrary imposition of thresholds from Handbook 385 fails to
20

21   consider valid statistical findings and in this case “lead to a large decrease in the

22   required wage for workers in the Washington apple harvest” which is “in
23
     direct conflict with the fundamental goal of the H-2A temporary agricultural

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 19                       6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14   filed 01/04/21   PageID.1539 Page 20 of 48




 1   program to ensure domestic workers are not adversely effected by the use of
 2
     foreign labor.” Id., Ex. 11 at 273 (emphasis added).
 3
           64.     ESD specifically advocated that USDOL use the worker survey to
 4
     verify employer responses, as required by Handbook 385. Id.
 5
           65.     ESD observed that Red Delicious harvesting was paid at
 6

 7   approximately $22.15 per hour, when converted from a piece rate, as opposed to

 8   the AEWR then in effect of $14.12 per hour. Id. at 274.
 9
           66.     ESD further urged USDOL to consider the worker survey in
10
     conjunction with employer responses where sample size thresholds were “slightly
11
     below” the 15 percent sample size threshold,7 to prevent no findings of prevailing
12
     wages for a number of apple varieties in harvesting. Id. at 274-75. The thresholds
13

14   ranged from 10.74 percent of the worker population to 13.39 percent. Id.

15         67.     Ultimately, USDOL refused to publish any apple harvest wage data
16
     from 2017. This decision prevented the wholesale elimination of piece rate wages
17

18         7
               USDOL has a policy of requiring that wage survey samples collected from
19
     employers meet or exceed a certain percentage of workers employed in the crop
20
     activity even though Handbook 385 provides the sample size as a “general guide”
21
     rather than a mandate. See supra ¶ 63; ECF No. 6-2 at 219 (sample size of 15
22

23   percent of workers for crop activities with 3000 or more workers).

     FIRST AMENDED COMPLAINT FOR                                COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 20                      6 South Second Street, Suite 600
                                                                             Yakima, WA 98901
                                                                                 (509) 575-5593
     Case 1:20-cv-03241-SMJ     ECF No. 14    filed 01/04/21   PageID.1540 Page 21 of 48




 1   for farmworkers in the 2018 apple harvest but resulted in the use of 2016 piece rate
 2
     determinations for apple harvest which deprived workers of any increase in wages
 3
     from 2017. Id., Ex. 10 at 271.
 4
            C.    The 2019 Wage Survey Eliminates Many Prevailing Piece-Rates
 5                for Harvest Activities Replacing them with the Minimum Wage
 6
            68.   The 2019 Washington prevailing wage survey continued the use of the
 7
     “hourly wage guarantee” concept, which has resulted in the total elimination of
 8
     higher paying piece-rates for almost all cherry, pear and apple harvest activities
 9

10   and replaced them with the Washington State minimum wage. See id., Ex. 13 at

11   287-88. USDOL’s arbitrary failure to use the worker survey to verify the data
12   supplied by employers and the arbitrary imposition of a threshold sample size also
13
     contributed to the elimination of higher piece-rate wages in the same harvests.
14
            69.   USDOL interjected the “hourly wage guarantee” concept into the
15
     prevailing wage finding methodology, even though it is not defined or required by
16

17   the regulations or other written guidance and contravenes the statutory mandate to

18   protect U.S. farmworkers wages from adverse effects. See infra ¶¶ 88-93 & 104-
19   108.
20
            70.   By treating piece-rates with an “hourly wage guarantee” as different
21
     rates of payment from piece-rates without a guarantee, many piece-rate wages were
22
     totally excluded from consideration, even though the data shows the vast majority
23

     FIRST AMENDED COMPLAINT FOR                                COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 21                      6 South Second Street, Suite 600
                                                                             Yakima, WA 98901
                                                                                 (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1541 Page 22 of 48




 1   of growers reporting a wage guarantee identified a “wage guarantee” rate that was
 2
     the equivalent to or lower than statutorily required minimums. There is no basis to
 3
     distinguish a piece rate without an hourly guarantee, that is subject to statutorily
 4
     required minimums, from a piece rate with an hourly wage guarantee at or below
 5
     those same minimum-wage standards.8
 6

 7         71.     Farmworker advocates raised grave concerns with the prevailing wage

 8   findings with both ESD and USDOL resulting in a delay in USDOL publishing the
 9
     results. See Bueno Decl., Exs. 3, 4, 5 & 6. That delay will not cure the irreparable
10
     harm to Washington’s farmworkers who will be deprived of any wage increase for
11
     2021 and discouraged from seeking jobs at farms that employ H-2A workers, as
12
     described below.
13

14

15

16

17         8
               Farmworkers and their advocates have also called into question whether
18   wage guarantees, other than statutorily required minimums, are actually used in
19
     Washington State; they certainly are not a common or regular practice. See Bueno
20
     Decl., Ex. 3 at 132 n.2 & 133; Torres Decl. ¶ 7; FUJ Decl. ¶ 14; see also supra
21
     ¶ 39 (the only hourly wage guarantees identified by the agricultural industry in
22

23   2015 were statutorily required minimums).

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 22                       6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14     filed 01/04/21   PageID.1542 Page 23 of 48




 1                 1. 2019 Survey Results Undermine Piece-Rate Wages
 2
           72.     In June 2020, ESD released the results from the 2019 wage survey
 3
     (“2019 Wage Survey Results”). See Bueno Decl., Ex. 13.
 4
           73.     Despite having found that higher piece rates, not fixed hourly wages,
 5
     were the prevailing wage in Washington’s cherry harvest in all prior wage surveys
 6

 7   since 2006, the flawed 2019 wage survey results indicated that nearly all cherry

 8   harvesting activity for specific varieties changed from a piece rate wage structure
 9
     to an hourly wage rate of $12.00 per hour. 9 Id. at 3-4 & 8-9.
10
           74.     Based on the flawed 2019 results, the prevailing wage rate for the
11
     harvest of Dark Red, Lapin, Skeena and Yellow cherries were all drastically
12
     lowered from a piece rate wage where workers could earn over $20 an hour, to an
13

14   hourly wage rate of $12.00 per hour. Id.

15         75.     These results stand in dramatic contrast to the decades-old practice of
16
     paying the piece-rate for harvesting cherries through which farmworkers earn well
17
     in excess of the minimum wage. See supra ¶¶ 34-36 & ¶¶ 42-48.
18
           76.     In addition, the flawed 2019 prevailing wage data for two varieties of
19
     apples, Braeburn and Gala, and for the harvesting of Bosc pears were also similarly
20

21

22

23
           9
               The Washington State minimum wage in 2019 was $12.00 per hour.

     FIRST AMENDED COMPLAINT FOR                                  COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 23                        6 South Second Street, Suite 600
                                                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ        ECF No. 14   filed 01/04/21   PageID.1543 Page 24 of 48




 1   lowered from a piece rate wage structure to an hourly wage rate of $12.00 per
 2
     hour. Bueno Decl., Ex. 13 at 287-88.
 3
           77.       On July 14, 2020, ESD submitted the flawed 2019 wage survey data
 4
     to USDOL. Id., Ex. 6 at 248.
 5
           78.       In addition, one commodity-activity saw a decrease in the piece rate
 6

 7   itself; blueberry harvesting was reduced from $.75 per pound from $.50 per pound.

 8   Id., Ex. 13 at 283 & 287.10
 9
           79.       The Form ETA-232 and the Handbook 385 require SWAs to explain
10
     increases or decreases in prevailing rates form the previous year. See Pashkowski
11
     Decl., Ex. 9 at 156; Bueno Decl., Ex. 2 at 128 (I-143); see also Zirkle Fruit Co.,
12
     442 F. Supp. 3d at 1378-79 (analyzing whether the failure to explain an increase or
13

14
           10
                 In Zirkle Fruit Co. v. United States Dep't of Labor, 442 F. Supp. 3d 1366,
15

16   1383 (E.D. Wash. 2020), this Court upheld the $0.75 piece rate from the 2018

17   wage survey and ordered Zirkle to remit the wages that had been withheld from
18   farmworkers.
19
           Notably, Zirkle—purportedly the state's largest blueberry grower—
20         declined to participate in the voluntary survey, foregoing the
           opportunity to dramatically increase the dataset on which ESD's
21         findings were made and—if Zirkle in fact pays less than $0.75/lb. to
           domestic laborers—potentially reduce the PWR.
22

23   Id. n.10.

     FIRST AMENDED COMPLAINT FOR                                  COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 24                        6 South Second Street, Suite 600
                                                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ       ECF No. 14   filed 01/04/21   PageID.1544 Page 25 of 48




 1   decrease was arbitrary and capricious, and finding no such violation where the
 2
     change was from an hourly rate to piece rate, and not a change from one piece rate
 3
     to another).
 4
           80.      The Form ETA-232 submitted for blueberry harvest wages fails to
 5
     include any explanation of the decrease in blueberry harvest wages from $0.75 per
 6

 7   pound to $0.50 per pound. Pashkowski Decl., Ex. 9 at 151-166.11

 8         81.      In addition, the data shows that at least three grower respondents who
 9
     participate in the H-2A program (reflected by reporting an hourly guarantee the
10
     equivalent of the AEWR in 2019 of $15.03) reported a piece rate below $0.75 per
11
     pound, which was the required prevailing wage that year, as upheld in the Zirkle
12
     Fruit case, including rates of $0.50 and $0.60 per pound. Id. at 149. The prevailing
13

14   wage ultimately identified by ESD for the blueberry harvest was the rate reported

15   by an employer who reported paying piece-rate wages less than the rate required
16
     by law. See id. (line highlighted in green).
17

18

19         11
                Every Form ETA-232 submitted for the 2019 Washington prevailing wage
20
     survey has a cover page referring to Braeburn apple harvesting. This appears to be
21
     an error as the attached pages reference distinct activities, like the pages referenced
22

23   here pertaining to blueberries. Pashkowski Decl., Ex. 17.

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 25                       6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ     ECF No. 14    filed 01/04/21   PageID.1545 Page 26 of 48




 1         82.    The 2019 survey, which led to the dramatic drop in harvest wages,
 2
     yielded contrasting results for non-harvest wages, which have historically been
 3
     paid at an hourly rate. For every non-harvest activity for which there is a
 4
     comparator in the 2018 Agricultural Wage Survey, wages increased except for one
 5
     that stayed the same (pear thinning). Compare id. at 8-9 with Ex. 14 at 6-7.
 6

 7         83.    Moreover, in the 2019 survey results, every non-harvesting

 8   commodity-activity with an hourly rate, again except for thinning pears, has an
 9
     hourly rate that exceeds $12.00 per hour, while every harvesting activity that
10
     changed from a piece rate to an hourly rate is set at the minimum wage of $12.00
11
     per hour despite the well-established understanding that wages for harvesting
12
     activities exceed other activities like pruning and thinning. Bueno Decl., Ex. 13 at
13

14   287-88; FUJ Decl. ¶ 15; see supra ¶¶ 32-48.

15         84.    In addition, in the 2019 survey results, prevailing piece-rate wages for
16
     apple and pear harvesting generally, and for specific varieties including, Fuji,
17
     Honeycrisp, Red Delicious and Bartlett pears were eliminated because USDOL
18
     refuses to accept wage results that fail to meet the 15 percent sample size
19
     threshold. See ECF No. 6-13 at 296-298; ECF No. 6-11 at 2-3.
20

21         85.    The responses for apple and pear harvesting and each of the varieties

22   referenced in the preceding paragraph exceeded the response rate that ESD
23
     obtained in the 2017 wage survey which ESD argued should be sufficient, along

     FIRST AMENDED COMPLAINT FOR                                COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 26                      6 South Second Street, Suite 600
                                                                             Yakima, WA 98901
                                                                                 (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1546 Page 27 of 48




 1   with the worker survey, to set prevailing wages as set forth in the table below. See
 2
     supra ¶ 66.
 3
                           2017 % of    2019 % of
 4
                           Workers      Workers
 5    Variety              Represented Represented
      Fuji                        11.23         13.83
 6
      Honeycrisp                  12.16         13.05
 7    Red Delicious               13.27         14.52
      Apple Harvesting                          14.64
 8
      Pears Harvesting                          13.39
 9    Bartlett                                  13.27
10

11         86.     The 2019 worker survey confirmed that the most prevailing wage rate

12   by far is the piece rate, including for the three specific varieties, Fuji, Honeycrisp
13   and Red Delicious. ECF No. 6-32 at 3-4.
14
           87.     ESD stated that USDOL “does not ‘use’ worker survey results” and
15
     therefore ESD submitted ETA 232 forms, which are used to set the prevailing
16
     wage rates, “based solely on employer responses.” Id. at 3.
17

18                 2.    The Arbitrary Use of the Hourly Wage Guarantee Results
                         in the Elimination of Higher Piece-Rate Pay
19
           88.     The regulations applicable to the use of the H-2A program and the
20
     Wagner-Peyser regulations do not include or define the terms “hourly wage
21

22   guarantee” or “earnings guarantee.”

23

     FIRST AMENDED COMPLAINT FOR                                  COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 27                        6 South Second Street, Suite 600
                                                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14     filed 01/04/21   PageID.1547 Page 28 of 48




 1         89.    The ETA Handbook No. 385 does not define the terms “hourly wage
 2
     guarantee” or “earnings guarantee.” See Bueno Decl., Ex. 2 at 105 (I-113).
 3
           90.     Similarly, the Handbook sections covering Standards for Preparation
 4
     of Agricultural Wage Surveys and Collection of Wage Information, which
 5
     describes how the SWA makes prevailing wage rate findings do not include these
 6

 7   terms or concepts. Id. at 105-111 (I-113-I119). Specifically, the sections relating to

 8   40 percent rule, the 51 percent rule, and more than one unit of payment, do not
 9
     include any reference to an “hourly wage guarantee” or “earnings guarantee.” Id. at
10
     108-109. These handbook provisions do not require SWAs to consider an hourly
11
     wage guarantee in making prevailing wage rate findings. Id.
12
           91.    The only reference in the ETA Handbook No. 385 related to an
13

14   “earnings guarantee” is found in the section which provides instructions to the

15   SWA for the completion of the Domestic Agricultural In-Season Wage Report,
16
     ETA 232. See id. at 124-28 (I-135-143).
17
           92.    That section states: “Rates with earnings guarantee represent a
18
     different method of payment from piece rates without earning guarantees and
19
     should be listed separately.” Id. at 126 (I-141).
20

21         93.    The term “earnings guarantee” is not defined in this section and not

22   included in the special instructions. Id. at 124.
23

     FIRST AMENDED COMPLAINT FOR                                  COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 28                        6 South Second Street, Suite 600
                                                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ    ECF No. 14    filed 01/04/21   PageID.1548 Page 29 of 48




 1         94.   The reference is understood to be a term of art referring to historical
 2
     protections afforded Puerto Rican farmworkers under Public Law 87 which
 3
     entitled them to a higher hourly wage than other domestic farmworkers. See Bueno
 4
     Decl., Ex. 3 at 134 & 170-225.
 5
           95.   USDOL Employment Training Administration (ETA) is responsible
 6

 7   for reviewing SWA wage rate findings. Id. at 110.

 8         96.   Once the prevailing wage results are finalized, USDOL-ETA
 9
     publishes the wage results on its Agricultural Online Wage Library (AOWL). See
10
     https://www.foreignlaborcert.doleta.gov/aowl.cfm.
11
           97.   The USDOL-ETA has not published any prevailing wage rates for
12
     Washington State since July 23, 2019. Id.
13

14         98.   In July 2019, USDOL issued a notice of proposed rulemaking

15   (NPRM) containing numerous changes to its regulations governing the H-2A
16
     program. 84 Fed. Reg. 36168 (Jul. 26, 2019).
17
           99.   In the NPRM, USDOL proposed to modernize the methodology used
18
     to establish the prevailing wage rate. 84 Fed. Reg. 36168, 36171 & 36184. The
19
     proposed changes are significant and include changes to the Handbook 385 and the
20

21   Form ETA-232 used by SWAs to report prevailing wage survey results. See

22   84 Fed. Reg 36168, 36184-88.
23

     FIRST AMENDED COMPLAINT FOR                               COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 29                     6 South Second Street, Suite 600
                                                                            Yakima, WA 98901
                                                                                (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1549 Page 30 of 48




 1         100. The NPRM does not address or reference an “hourly wage guarantee”
 2
     or the “earnings guarantee” in the sections dealing with proposed changes to the
 3
     prevailing wage rate methodology.
 4
           101. USDOL received over 83,000 public comments in response to the
 5
     July 26, 2019 NPRM. 85 Fed. Reg. 70445. USDOL published a final rule on the
 6

 7   methodology by which it determines the AEWR (the minimum hourly wage for H-

 8   2A jobs) effective December 21, 2020, and it intends to address all of the
 9
     remaining proposals from the July 2019 NPRM, including changes to the
10
     methodology for prevailing wage rates, in a subsequent second final rule. Id..
11
           102. The November 5, 2020, final rule freezes AEWRs at the 2020 level
12
     for two-years. Id. at 70467. USDOL estimates the impact of this change will result
13

14   in an average annual transfer from workers to employers of more than $167

15   million, or $1.68 billion over the next decade. Id. at 70447. USDOL further
16
     acknowledges that in recent years, farmworker wages have increased significantly
17
     faster than inflation or wage increases in the overall U.S. economy. Id. at 70452.12
18

19
           12
                At least one lawsuit challenging this AEWR freeze has been filed. See

20   UFW v. USDOL, Case No. 1:20-CV-01690-DAD-JLT, 2020 WL 7646406, at *1
21
     (E.D. Cal. Dec. 23, 2020) (plaintiffs’ motion for preliminary injunction granted).
22

23

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 30                       6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ     ECF No. 14    filed 01/04/21   PageID.1550 Page 31 of 48




 1         103. Each year USDOL issues Training and Employment Guidance Letters
 2
     (TEGL) which provide guidance to SWAs to conduct agricultural prevailing wage
 3
     surveys. See Training and Employment Guidance Letter No. 14-19 (Apr. 13, 2020)
 4
     available at https://wdr.doleta.gov/directives/attach/TEGL/TEGL_14-19.pdf.
 5
           104. USDOL did not provide any guidance in the 2019 or 2020 TEGLs,
 6

 7   governing the Washington State prevailing wage survey conducted in 2019

 8   through 2020 regarding the “hourly wage guarantee” or “earnings guarantee.”
 9
           105. Pursuant to the applicable TEGLs, ESD submitted annual plans to
10
     USDOL-ETA regarding the manner in which it intended to conduct the 2019
11
     agricultural prevailing wage survey. See Bueno Decl., Ex. 1.
12
           106. The annual plans require states to agree that they will carry out all
13

14   activities, including conducting the prevailing wage survey, to support USDOL’s

15   review and processing of H-2A job orders and applications consistent with the
16
     statutory and regulatory mandate that the employment of H-2A foreign workers not
17
     adversely affect the wages and working conditions of similarly employed domestic
18
     workers. See id. at 13, 20-21, 24, 60, 73, & 91.
19
           107. The annual plans also require states to contractually agree to submit
20

21   all prevailing wage survey findings in accordance with instructions contained in

22   the TEGL. See id. at 24, 26, 86, & 88.
23

     FIRST AMENDED COMPLAINT FOR                                COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 31                      6 South Second Street, Suite 600
                                                                             Yakima, WA 98901
                                                                                 (509) 575-5593
     Case 1:20-cv-03241-SMJ       ECF No. 14   filed 01/04/21   PageID.1551 Page 32 of 48




 1         108.      There are no instructions in the annual plans submitted by ESD in
 2
     connection with the 2019 wage survey or in the TEGL related to the “hourly wage
 3
     guarantee” or the “earnings guarantee.” See Bueno Decl., Ex. 1.
 4
           109. The arbitrariness of injecting the hourly wage guarantee concept into
 5
     the prevailing wage determinations is well illustrated in the 2019 ETA-232 data for
 6

 7   yellow cherry harvesting. See Pashkowski Decl. ¶ 21, Ex. 8.

 8         110. By segregating employer responses based on whether the employer
 9
     reported an hourly wage guarantee, piece rate responses were eliminated, and the
10
     prevailing wage was determined to be $12 per hour - $18 less than what Plaintiff
11
     Torres normally earns on piece-rate wages during the cherry harvest. Id.,
12
     Ex. 8 at 127.
13

14         111. Had the employer responses reporting a piece rate—with or without

15   an hourly wage guarantee—been treated as the same, the piece rate would have
16
     been overwhelmingly 13 the most common method of payment and therefore the
17

18         13
                Nearly 80% of the employers participating in the survey for yellow cherry
19
     harvest wages reported paying piece-rate wages. Pashkowski Decl. ¶ 22. The
20
     prevailing nature of piece-rate pay for harvest activities was further reinforced by
21
     the recently released 2019 Worker Survey results, in which workers overwhelming
22

23   reported piece-rate wages. Bueno Decl., Ex. 32 at 682.

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 32                       6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ     ECF No. 14    filed 01/04/21   PageID.1552 Page 33 of 48




 1   prevailing wage would have been a piece-rate wage. See id. ¶ 22. Had the
 2
     prevailing wage been set based on that piece-rate data, some yellow cherry
 3
     harvesting wages would have increased by $0.05 per pound. Id. ¶ 24; Bueno Decl.,
 4
     Ex. 14 at 309 (2018 wage survey set harvesting of low-density yellow cherries at
 5
     $0.25 per pound).
 6

 7         112. The arbitrariness of treating these responses differently is further

 8   underscored by the fact that, in the data set provided for yellow cherry harvesting,
 9
     96% of the employers indicating they had an hourly guarantee reported that rate
10
     was at or below statutorily required minimums. Pashkowski Decl. ¶ 23. Similarly,
11
     in the ETA-232 data provided for red cherry harvest (no variety specified), 96% of
12
     the employers indicating they had an hourly guarantee reported that rate was at or
13

14   below statutorily required minimums. Id. ¶ 20.

15         113. There is no basis to distinguish between a piece-rate wage with an
16
     hourly guarantee that provides no more than statutorily required minimum wages,
17
     the state minimum wage and the AEWR (for H-2A employers) from those without
18
     an hourly wage guarantee because every grower must comply with statutory
19
     minimum wages.
20

21         114. Moreover, because USDOL and ESD fail to define “hourly wage

22   guarantee” or “earnings guarantee,” employers were not informed whether
23
     statutory minimums were in fact “hourly wage guarantees” or whether only hourly

     FIRST AMENDED COMPLAINT FOR                                COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 33                      6 South Second Street, Suite 600
                                                                             Yakima, WA 98901
                                                                                 (509) 575-5593
     Case 1:20-cv-03241-SMJ         ECF No. 14   filed 01/04/21   PageID.1553 Page 34 of 48




 1   guarantees that exceed these minimums constituted an hourly wage guarantee. See
 2
     Bueno Decl., Ex. 3 at 132; Ex. 4 at 231-32.
 3
              115. Because “hourly wage guarantees” are not in common usage in the
 4
     cherry harvest in Washington State, had employers been clearly instructed that
 5
     only those guarantees that exceeded statutory minimums should have been
 6

 7   reported, it is likely that very few would have reported an “hourly wage

 8   guarantee.” See supra n. 8.
 9
              116. On December 10, 2020, ESD informed stakeholders that it intends to
10
     continue to include the hourly guarantee concept in the survey methodology for the
11
     2020 wage survey and that process is now underway. See Bueno Decl., Ex. 33 at
12
     690.14
13

14

15

16

17

18

19            14
                   The 2020 survey instrument perplexingly adds a question for employers
20
     reporting an hourly guarantee that is less than the state minimum wage. Id. The
21
     only way an hourly guarantee makes sense is if it provides a wage rate that exceeds
22

23   statutorily required minimums. See id., Ex. 5 at 231; see also supra ¶¶ 57 & 94.

     FIRST AMENDED COMPLAINT FOR                                   COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 34                         6 South Second Street, Suite 600
                                                                                Yakima, WA 98901
                                                                                    (509) 575-5593
     Case 1:20-cv-03241-SMJ     ECF No. 14    filed 01/04/21   PageID.1554 Page 35 of 48




 1                3. The Arbitrary Failure to Use Worker Surveys and
                     Imposition of a Threshold Sample Size Also Result in the
 2
                     Elimination of Higher Piece-Rate Pay
 3         117. The wage finding process in Handbook 385 mandates that employer

 4   wage data “must be verified through worker interviews.” ECF No. 6-2 at 221 [I-

 5   116] (emphasis added).
 6
           118. ESD commenced conducting worker wage surveys consistent with
 7
     this mandate in 2016. ECF No. 6-32 at 793; see supra ¶¶ 53-55.
 8
           119. USDOL provides funding to ESD to conduct the worker survey. See
 9

10   ECF No. 6-1 at 62-65 & 91-93 (ESD contracts with the University of Washington

11   to conduct the employer and worker surveys at a total estimated cost of
12   approximately $400,000); ECF No. 6-31 at 5 (expected total cost of 2020 surveys
13
     $698,437) & 7 (ESD must spend not more than 20% of federal grant funding on
14
     the surveys and field checks).
15
           120. The University of Washington costs to conduct the worker survey
16

17   were estimated at $144,981 for 2019 and $136,309 for 2020. ECF No. 6-31 at 5.

18         121. The vast majority of workers surveyed in the 2019 worker survey
19   reported being paid by the piece rate, consistent with decades of practice
20
     recognized by the industry and farmworkers alike. ECF No. 6-32 at 3-4; see supra
21
     ¶¶ 32-37 & 42-48.
22

23

     FIRST AMENDED COMPLAINT FOR                                COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 35                      6 South Second Street, Suite 600
                                                                             Yakima, WA 98901
                                                                                 (509) 575-5593
     Case 1:20-cv-03241-SMJ        ECF No. 14   filed 01/04/21   PageID.1555 Page 36 of 48




 1         122. Despite the mandate to verify wage data supplied by employers
 2
     through a worker survey, USDOL advised ESD that “USDOL does not ‘use’
 3
     worker survey results” resulting in ESD submitting prevailing wage findings based
 4
     “solely on employer responses.” Id. at 3.
 5
           123. USDOL’s failure to use the worker surveys allowed employers
 6

 7   reporting hourly wages as the prevailing practice to go unchallenged and

 8   unverified.
 9
           124. USDOL moreover requires prevailing wage survey responses
10
     collected from employers to meet sample thresholds that meet or exceed a certain
11
     percentage of workers employed in the crop activity. See supra ¶¶ 61-67.
12
           125. Handbook 385 provides the sample response size as a “general guide”
13

14   not a mandate. ECF No. 6-2 at 4 [I-114].

15         126. ESD previously asserted that USDOL’s insistence on these thresholds
16
     was arbitrary and, would result in a large decrease in workers’ apple harvest
17
     wages, in direct conflict with the fundamental goal of the H-2A program to ensure
18
     domestic workers are not adversely affected by the use of foreign labor. ECF No.
19
     6-11 at 2.
20

21         127. ESD advocated that USDOL accept survey results slightly below the

22   15 percent threshold, in combination with worker survey results, to set prevailing
23
     piece-rate wages. Id. at 3.

     FIRST AMENDED COMPLAINT FOR                                  COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 36                        6 South Second Street, Suite 600
                                                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1556 Page 37 of 48




 1         128. The 2019 Worker survey eliminates piece-rate wages for apple and
 2
     pear harvesting generally, and for specific varieties including, Fuji, Honeycrisp,
 3
     Red Delicious and Bartlett pears based on failing to meet USDOL’s 15 percent
 4
     sample size threshold. ECF No. 6-13 at 18-19.
 5
           129. The responses for apple and pear harvesting and each of the varieties
 6

 7   referenced in the preceding paragraph exceeded the response rate that ESD

 8   previously argued should be sufficient, in conjunction with the corroborating
 9
     worker survey, to set prevailing wages. See supra ¶¶ 66 & 85.
10
           130. For apple harvesting generally and Red Delicious harvesting the
11
     survey sample collected was barely under the 15 percent threshold at 14.64 and
12
     14.52 percent, respectively.
13

14         131. USDOL’s insistence on accepting only employer wage data reaching

15   certain response thresholds, when such thresholds are included in Handbook 385 as
16
     a general guide, results in the disregard of statistically relevant data and rewards
17
     employers’ failure to participate in the wage survey process such that the lack of
18
     sufficient data results in the elimination of higher piece-rate wages.
19
           D.     The USDOL-Sanctioned Hourly Guarantee Concept and
20
                  Additional Arbitrary Actions Irreparably Harms Washington
21                Farmworkers.

22         132. As in past controversies related to the prevailing wage rate findings,
23
     following concerns being raised by advocates, a stalemate has now resulted, with

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 37                       6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ     ECF No. 14    filed 01/04/21   PageID.1557 Page 38 of 48




 1   no corrections made to the 2019 wage survey (thus no current prevailing wages
 2
     published) and employers defaulting to using wages from the 2018 Wage Survey
 3
     in their H-2A Clearance Orders (effectively H-2A contracts) for 2021. See supra
 4
     ¶¶ 61-67.
 5
           133. Many of the Clearance Orders filed for 2021 to date have language
 6

 7   that reserves the employers’ right to lower wages based on rates published on the

 8   AOWL and many include apple, pear and cherry harvest wages that would be
 9
     reduced when prevailing wages based on the 2019 Wage Survey are published on
10
     the AOWL. See Bueno Decl., Exs. 15, 17, 19, & 20.
11
           134. National data sources document a trend of farmworker wage increases
12
     averaging approximately 5% per year in Washington State and nationally, with the
13

14   Pacific Region (Oregon and Washington) slightly higher at an average of 6% per

15   year. Declaration of Rachael Pashkowski at ¶¶ 5-7, 9-10, & 13; Bueno Decl., Ex.
16
     21 (agricultural labor economist documents trend of farmworker wage increases
17
     that exceed the Employment Cost Index (ECI)).
18
           135. This Court recognized the national trend of increases in farmworker
19
     wages in another prevailing wage challenge. Evans Fruit Co., Inc. v. United States
20

21   Dep't of Labor, 1:19-CV-03202-SMJ, 2019 WL 7820432, at *5 (E.D. Wash. Oct.

22   11, 2019) (citing statistical data from the U.S. Department of Agriculture).
23

     FIRST AMENDED COMPLAINT FOR                                COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 38                      6 South Second Street, Suite 600
                                                                             Yakima, WA 98901
                                                                                 (509) 575-5593
     Case 1:20-cv-03241-SMJ     ECF No. 14     filed 01/04/21   PageID.1558 Page 39 of 48




 1         136. ESD’s prevailing wage surveys also show a general increase in piece
 2
     rate wages over time. Pashkowski Decl. ¶ 12.
 3
           137. Similarly, the Adverse Effect Wage Rate (AEWR) set by the USDOL
 4
     has historically increased on average over 5% per year, with a 2020 increase of
 5
     5.3%. Pashkowski Decl. ¶ 11; see supra ¶ 102 & infra ¶ 143 (background related
 6

 7   to USDOL freezing the AEWR for two years and related issues).

 8         138. The flaws in the survey methodology, which have resulted in no
 9
     prevailing wage findings for 2019 and have left employers using 2018 wage survey
10
     information while reserving the right to decrease wages in the future, discourages
11
     Washington farmworkers like Plaintiff Torres from applying for those jobs and
12
     depresses the labor market. Torres Decl. ¶ 14; FUJ Decl. ¶ 16.
13

14         139. Moreover, if the 2019 Wage Survey Results are not corrected and are

15   published as submitted by ESD on the AOWL, certain piece-rate wages will be
16
     eliminated. See supra at ¶¶ 68 & 73-76.
17
           140. The elimination of piece rates in the cherry harvest and reduction to
18
     the Washington State minimum wage would result in an approximate 30%
19
     reduction in hourly wages based on both industry and worker provided data. See
20

21   Pashkowski Decl. ¶¶ 14 & 16; Bueno Decl., Ex. 3 at 142 (UFW reports the same

22   approximate piece-rate earnings as those analyzed in Pashkowski declaration ¶ 14).
23

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 39                       6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ    ECF No. 14    filed 01/04/21   PageID.1559 Page 40 of 48




 1         141. If paid at the Washington State minimum wage instead of a prevailing
 2
     piece rate, Plaintiff Torres would lose over $3,400 (17%) of his annual
 3
     earnings. See Torres Decl. ¶ 8; Pashkowski Decl. ¶ 15.
 4
           142. Moreover, if the 2019 Wage Survey Results that eliminate piece rates
 5
     are left to stand, employers will be even more likely to seek H-2A workers at new,
 6

 7   much lower harvest wage rates. This will result in even more workers being paid

 8   below true prevailing-wage rates and will drive down the wages paid to all
 9
     farmworkers, contrary to USDOL’s statutory and regulatory framework. See Zirkle
10
     Fruit Co. v. United States Dep't of Labor, 1:19-CV-03180-SMJ, 2019 WL
11
     7819653, at *2 (E.D. Wash. Nov. 7, 2019) (recognizing that lower prevailing wage
12
     rates would depress the wages of Washington workers as the basis for permitting
13

14   ESD intervention in employer challenges to prevailing wage surveys); supra ¶¶ 34-

15   36 & 42-48.
16
           143. Because most farmworkers live at or below the poverty line, a
17
     reduction in wages, even of 5%, can mean the difference between keeping a family
18
     housed or becoming homeless, feeding a family or going hungry, and risking
19
     illness or paying for medicine, harm that cannot be undone through the payment of
20

21   back wages. See FUJ Decl. ¶¶ 7, 16-17; Torres Decl. ¶¶ 2 & 14-15; Bueno Decl.,

22   Ex. 30 at 562; see also United Farm Workers v. Perdue, No. 1:20-cv-01452-DAD-
23
     JLT, 2020 WL 6318432, at *14 (E.D. Cal. Oct. 28, 2020) (finding failure to

     FIRST AMENDED COMPLAINT FOR                               COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 40                     6 South Second Street, Suite 600
                                                                            Yakima, WA 98901
                                                                                (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1560 Page 41 of 48




 1   conduct wage survey that was likely to result in 5 percent wage cut for
 2
     farmworkers constituted irreparable harm in the form of economic hardship).
 3
                                VI.    CAUSES OF ACTION
 4
                             FIRST CLAIM FOR RELIEF
 5          (Administrative Procedures Act – Without Observance of Procedure
                         Required by Law – 5 U.S.C. § 706(2)(D))
 6
           144. The APA provides that courts must “hold unlawful and set aside
 7

 8   agency action” that is “without observance of procedure required by law.”

 9   5 U.S.C. § 706(2)(D).
10
           145. The APA requires agencies to publish notice of all proposed
11
     rulemaking in a manner that “give[s] interested persons an opportunity to
12
     participate in the rule making through submission of written data, views, or
13
     arguments . . . .” 5 U.S.C. § 553(c).
14

15         146. USDOL never published notice of the change in its prevailing wage

16   methodology, which interjects the guaranteed wage concept into the wage finding
17
     process, including in its July 26, 2019 NPRM, thereby denying Plaintiffs and other
18
     affected parties an opportunity to present comment and evidence, in violation of
19
     5 U.S.C. § 706(2)(D).
20
           147. USDOL’s prevailing wage methodology change was not an
21

22   “interpretative rule[], general statement[] of policy, or rule[] of agency

23   organization, procedure, or practice.” 5 U.S.C. § 553(b). To the contrary, it was a

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 41                       6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ     ECF No. 14   filed 01/04/21   PageID.1561 Page 42 of 48




 1   substantive rule change that fundamentally altered Plaintiffs’ rights and employers’
 2
     obligations under federal law.
 3
           148. Defendants' violations cause ongoing harm to Plaintiffs.
 4
                              SECOND CLAIM FOR RELIEF
 5                 (Administrative Procedure Act – Arbitrary and Capricious –
                                      5 U.S.C § 706(2)(A))
 6

 7         149. Under the APA, a court must set “aside agency action” that is

 8   “arbitrary and capricious.” 5 U.S.C. § 706(2)(A).
 9
           150. Under the INA, in its administration of the H-2A program, the
10
     USDOL has a statutory duty to prevent adverse effects to the wages of U.S.
11
     workers.
12
           151. USDOL acknowledges that prevailing wage surveys are most useful
13

14   to protect the wages of U.S. workers where employers commonly pay based on a

15   piece rate and when State agencies know based on past experience that prevailing
16
     wages are higher than the AEWR. See 84 Fed. Reg. 36168, 36180 (Jul. 26, 2019).
17
           152. The change in USDOL’s the prevailing wage methodology, which
18
     interjects the guaranteed wage concept into the wage finding process, violates
19
     USDOL’s statutory obligation to protect the wages of U.S. farmworkers against
20

21   adverse effects from the employment of H-2A foreign workers.

22         153. USDOL has failed to explain its departure from its longstanding
23
     policy which does not provide for the use of the “hourly wage guarantee” in

     FIRST AMENDED COMPLAINT FOR                               COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 42                     6 South Second Street, Suite 600
                                                                            Yakima, WA 98901
                                                                                (509) 575-5593
     Case 1:20-cv-03241-SMJ        ECF No. 14   filed 01/04/21   PageID.1562 Page 43 of 48




 1   making prevailing wage findings. See Bueno Decl., Ex. 2 at 108-09 (Handbook
 2
     No. 385 does not include the hourly wage guarantee concept in the prevailing wage
 3
     rate finding instructions).
 4
           154. USDOL’s change in policy and practice is also irrational because it
 5
     interjects the hourly wage guarantee concept, which is already guaranteed by law
 6

 7   (e.g. state minimum wage or the federal AEWR), into the wage finding process

 8   without defining what the SWA or employers are being asked to report on or
 9
     include, and results in higher piece-rate wages being eliminated when piece rates
10
     are, in fact, the prevailing wage in the industry.
11
           155. USDOL’s failure to use the worker surveys confirming the
12
     predominance of piece-rate pay is arbitrary and capricious. The Handbook No. 385
13

14   provides: “Data supplied by employers must be verified through worker

15   interviews.” Bueno Decl., Ex. 2 at 108 (I-116) (emphasis added). It is irrational to
16
     go through the process and expense of a worker survey, only to completely
17
     disregard the results which contravene employers’ assertions of paying an hourly
18
     rate for harvest work.
19
           156. USDOL’s insistence on requiring a sample size threshold of 15
20

21   percent is arbitrary and capricious. The Handbook No. 385 provides that threshold

22   as a “general guide [that] should be observed . . . .” Id. at 106 (I-114). By making
23
     that threshold mandatory, employers have an incentive not to participate in the

     FIRST AMENDED COMPLAINT FOR                                  COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 43                        6 South Second Street, Suite 600
                                                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ     ECF No. 14    filed 01/04/21   PageID.1563 Page 44 of 48




 1   survey process and valuable data, corroborated by worker surveys, is not
 2
     considered, thereby eliminating higher prevailing piece-rate wages.
 3
           157. Finally, the change in the hourly wage guarantee policy and practice,
 4
     the failure to use worker surveys to verify employer data, and the disregard of
 5
     employer wage data below the 15 percent threshold, are arbitrary and capricious
 6

 7   because these actions fail to protect the wages of U.S. farmworkers, the central

 8   purpose of setting prevailing wages. Despite the widely accepted understanding
 9
     that Washington farmworkers earn more than minimum wages when working by
10
     the piece rate in tree fruit harvest, USDOL’s actions result in the elimination of
11
     these higher wages.
12
           158. USDOL’s actions are therefore “arbitrary and capricious” and in
13

14   violation of the APA. 5 U.S.C. § 706(2)(A).

15         159. Defendants' violation causes ongoing harm to Plaintiffs.
16
                              VII. REQUEST FOR RELIEF
17
           Plaintiffs ask this Court to grant them the following relief:
18
           1.     Declare that Defendants failed to observe the procedure required by
19
     law when changing the prevailing wage methodology to interject the hourly wage
20

21   guarantee concept into the wage finding process, in violation of

22   5 U.S.C. § 706(2)(D);
23

     FIRST AMENDED COMPLAINT FOR                                COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 44                      6 South Second Street, Suite 600
                                                                             Yakima, WA 98901
                                                                                 (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1564 Page 45 of 48




 1         2.     In the alternative, declare that the change in prevailing wage
 2
     methodology which interjects the guaranteed hourly wage concept into the wage
 3
     finding process is arbitrary, capricious, an abuse of discretion, or otherwise not in
 4
     accordance with law within the meaning of 5 U.S.C. § 706(2)(A);
 5
           3.     Declare that the failure to use the worker survey to verify the data
 6

 7   provided by employers is arbitrary, capricious, an abuse of discretion, or otherwise

 8   not in accordance with law within the meaning of 5 U.S.C. § 706(2)(A);
 9
           4.     Declare that mandating a 15 percent sample size threshold for harvest
10
     activities traditionally paid by the piece rate and corroborated by worker surveys is
11
     arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with
12
     law within the meaning of 5 U.S.C. § 706(2)(A);
13

14         5.     Enjoin the Defendants from interjecting the hourly wage guarantee

15   concept into the wage finding process, prohibiting its use for the 2020 Wage
16
     Survey, and to instruct ESD accordingly;
17
           6.     Enjoin the Defendants and all its officers, employees, and agents, and
18
     anyone acting in concert with them, from accepting, certifying and posting in the
19
     electronic job registry any H-2A job order, including authorizing access to the
20

21   interstate clearance system without requiring the employer to include a five percent

22   wage increase for all piece-rate activities pursuant to 20 C.F.R §§ 655.100,
23

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 45                       6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1565 Page 46 of 48




 1   655.120, 655.143, 655.144, 655.150 and 655.161, until a prevailing wage survey
 2
     that complies with federal law is completed in Washington State;
 3
            7.     Enjoin the Defendants from permitting the H-2A system to adversely
 4
     affect the wages of Washington farmworkers and order Defendants to preserve the
 5
     status quo and rights of U.S. workers by providing notice to all H-2A employers in
 6

 7   Washington State, pursuant to 20 C.F.R. § 655.120(b), that each employer must

 8   immediately pay all workers employed under H-2A job orders a five percent wage
 9
     increase for all piece-rate activities and continue to pay that increase until a
10
     prevailing wage survey that complies with federal law has been completed in
11
     Washington State;
12
            8.     In the alternative, order Defendants to preserve the status quo and
13

14   rights of U.S. workers by providing notice to all employers in Washington State

15   using H-2A contracts that have been certified or will be certified for work to be
16
     performed in 2021 that piece-rate wages may increase pending the outcome of this
17
     litigation;
18
            9.     Award Plaintiffs their reasonable fees, costs and expenses, including
19
     attorneys’ fees, pursuant to the Equal Access to Justice Act (EAJA),
20

21   28 U.S.C. § 2412;

22          10.    Grant other further relief as just and appropriate.
23

     FIRST AMENDED COMPLAINT FOR                                  COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 46                        6 South Second Street, Suite 600
                                                                               Yakima, WA 98901
                                                                                   (509) 575-5593
     Case 1:20-cv-03241-SMJ    ECF No. 14    filed 01/04/21   PageID.1566 Page 47 of 48




 1   DATED this 4th day of January, 2021.
 2
     COLUMBIA LEGAL SERVICES                 BARNARD IGLITZIN & LAVITT
 3                                           LLP

 4   s/Lori Jordan Isley                     s/Kathleen Phair Barnard
     Lori Jordan Isley, WSBA #21724          Kathleen Phair Barnard, WSBA #17896
 5   Blanca E. Rodriguez, WSBA #27745        18 West Mercer Street, Ste. 400
     Andrea Schmitt, WSBA # 39759            Seattle, WA 98119-3971
 6
     Hannah Woerner, WSBA #53383             Phone: (206) 285-2828
 7   6 South 2nd Street, Suite 600           Fax: (206) 378-4132 (fax)
     Yakima, WA 98901                        E-mail: barnard@workerlaw.com
 8   Phone: (509) 575-5593, x. 217
     Fax: (509) 575-4404
 9
     E-mail: lori.isley@columbialegal.org;
10   blanca.rodriguez@columbialegal.org;
     andrea.schmitt@columbialegal.org;
11   hannah.woerner@columbialegal.org
12

13

14

15

16

17

18

19

20

21

22

23

     FIRST AMENDED COMPLAINT FOR                               COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 47                     6 South Second Street, Suite 600
                                                                            Yakima, WA 98901
                                                                                (509) 575-5593
     Case 1:20-cv-03241-SMJ      ECF No. 14    filed 01/04/21   PageID.1567 Page 48 of 48




 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on this 4th day of January, 2021, I electronically filed
 3
     the foregoing with the Clerk of the Court using the CM/ECF system which will
 4
     send notification of such filing to the following:
 5
       Lori Jordan Isley              lori.isley@columbialegal.org,
 6
                                      cheli.bueno@columbialegal.org,
 7
       Blanca Rodriguez               blanca.rodriguez@columbialegal.org
 8
       Andrea Schmitt                 andrea.schmitt@columbialegal.org
 9
       Hannah Woerner                 hannah.woerner@columbialegal.org
10
       John T Drake                   john.drake2@usdoj.gov, mary.f.buhl@usdoj.gov,
11
                                      nancy.kidwell@usdoj.gov,
12
           And I hereby certify that I have mailed by United States Postal Service the
13
     document to the following non-CM/ECF participants: None.
14

15

16

17

18

19

20

21

22

23

     FIRST AMENDED COMPLAINT FOR                                 COLUMBIA LEGAL SERVICES
     DECLARATORY AND INJUNCTIVE RELIEF - 48                       6 South Second Street, Suite 600
                                                                              Yakima, WA 98901
                                                                                  (509) 575-5593
